DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were previously pending and subject to a non-final office action filed on August 27, 2020 (the “August 27, 2020 Non-Final Office Action”).  Following the August 27, 2020 Non-Final Office Action, Applicant amended claims 1 and 19; canceled claims 3, 4, 10-18, 21, and 22; and added new claims 28-34, in an amendment filed on January 27, 2021 (the “January 27, 2021 Amendment”), see Applicant’s amended claims (pages 2-10 of the January 27, 2021 Amendment).  Claims 2, 5-9, 20, and 23-27 were not amended in the January 27, 2021 Amendment.  Claims 1, 2, 5-9, 19, 20, and 23-34, as recited in the January 27, 2021 Amendment, are currently pending and subject to the final office action below.

Information Disclosure Statements
The information disclosure statements (IDS) submitted on August 25, 2020; September 10, 2020; and January 27, 2021 were considered by the examiner and are in compliance with the provisions of 37 CFR 1.97(c), (e).

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant’s Remarks, pp. 13-17, 35 U.S.C. § 101, filed on January 27, 2021, with respect to the rejections of claims 1-27 under 35 U.S.C. § 101, have been fully considered but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility claims 1, 2, 5-9, 19, 20, and 23-34 under 35 U.S.C. § 101 are maintained in this office action.
Applicant asserts that if the claims include limitations that can be interpreted to be directed to an abstract idea under Prong One, the claims include limitations that are indicative of integrating an abstract concept into a practical idea under Prong Two of Step 2A of the Alice/Mayo Test, because “the claimed protocols improve the technological field of medical transfer dispatch because they enable a dispatcher to process medical transfer requests in an accurate, consistent, and systematic manner.” See Applicant’s arguments, at pp. 16.  Examiner respectfully disagrees.  Despite Applicant’s assertion, the additional elements recited in the claims are unlike the additional elements that have been held to be indicative of integration into a practical application.  In the October 2019 Update on Subject Matter Eligibility (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf), the USPTO provided guidance on the analysis of the “Improvement to the Functioning of a Computer or an Improvement to Other Technology or Technical Field” rationale.  First, the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. October 2019 Update, at p. 12.  The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Id.  Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Id.  Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed 
In the present case, Applicant’s specification does not describe a technical problem or set forth a solution to a technical problem.  Applicant statements that the claim limitations result in more accurate, consistent, and systematic process for dispatchers to follow during medical transfer calls are conclusory, because it does not identify which claims limitations solve a technical problem.  Despite Applicant’s assertion, the claim limitations presenting preprogrammed inquiries for dispatchers to ask the callers is claimed at a high-level of generality (i.e., using a computer devices and computer aided dispatch software to implement and existing process), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; (2) adding insignificant extra-solution activity to the judicial exception See MPEP §§ 2106.05(f), (g).
For example, in a similar case, the Federal Circuit held that “a process for recording, administration, and archiving of digital images in an organized manner implemented on a computer server and telephone unit” did not provide the type of an improvement in technology that would be indicative of integrating an abstract concept into a practical application.  See MPEP §§ 2106.05(a), (f) citing TLI Communications LLC v. AV Auto.  Rather, the Federal Circuit held that such a process for “recording, administration, and archiving of digital images in an organized manner implemented on a computer server and telephone unit” demonstrates mere application of instructions to recite a computer structure as a tool to implement the claimed invention. See MPEP §2106.05(f).  Similarly, Applicant’s claimed invention (particularly the steps of “presenting the pre-scripted interrogation inquiries; the medical transfer protocol for scheduling a date and time for the medical transfer; and receiving the indications of the acute medical problems” recited in claims 1, 19, and 28) is deemed to invoke a general-purpose computer to implement the existing process of dispatching emergency responders to transfer patients to appropriate locations depending on the patient’s condition.  As such, these limitations are not indicative of integrating an Alice/Mayo Test as described in the 2019 Revised PEG.
Therefore, the rejections of claims 1, 2, 5-9, 19, 20, and 23-34 under 35 U.S.C. § 101 are maintained in this office action.  Please see amended rejections to claims 1, 2, 5-9, 19, 20, and 23-34 under 35 U.S.C. § 101 below, for further clarification and analysis of the claims under the 2019 Revised PEG.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 17-18, filed January 27, 2021, with respect to rejections of claims 1, 2, 6-9, 19, 20, and 24-27 under 35 U.S.C. § 103, have been considered, but they are moot in light of Applicant’s amendments to independent claims 1 and 19.  Therefore, the combinations of the references previously cited in the August 27, 2020 Non-Final Office Action are not used to teach all of the newly amended claim limitations in independent claims 1 and 19 and new claim 28.  Consequently, any arguments pertaining to the newly amended claim limitations are moot.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-9, 19, 20, and 23-34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The following amendments added to the claims in the January 27, 2021 Amendment which are not supported by the original disclosure are as follows:
- Applicant amended the claims to require the system, computer readable medium, and method, to comprise:
- “a computer aided dispatch system in communication with a plurality of emergency response unit devices corresponding to a plurality of emergency response units” (as described in lines 38-40 of claim 1); and
- “the computer aided dispatch system automatically operating to send a signal to the matched emergency response unit to dispatch the selected emergency response unit and route the matched emergency response unit to the patient location to conduct a medical transfer or mental health transfer” (as described at the end of claims 1, 19, and 28).

Applicant discloses that the “if the caller 114 relays information to the dispatcher 104 that the patient 112 is unconscious and not breathing (or unconscious and breathing is uncertain, or conscious but not breathing where the failure to breathe has been verified), for whatever reason, a determinant code indicating an urgent life threatening condition is generated and a medical transfer is dispatched 208 immediately.” Applicant’s specification as amended on June 18, 2018, paragraph [0027].  This disclosure provides support for the system described in the claimed invention being capable of dispatching a medical transfer immediately (i.e., automatically).  However, Applicant’s disclosure does not provide support for the system (e.g., software) dispatching emergency response units by the specific manner of sending a signal to the emergency response units and routing the matched emergency response units to the patient’s location (i.e., this is a specific way of dispatching the emergency response units by sending a signal directly to the emergency response units).  In fact, Applicant’s specification does not mention the terms emergency response units or emergency response unit devices.  Therefore, the limitations directed to the system and method, comprising: (1) “a computer aided dispatch system in communication with a plurality of emergency response unit devices corresponding to a plurality of emergency response units” (as described in lines 38-40 of claim 1); and (2) “the computer aided dispatch system automatically operating to send a signal to the matched emergency response unit to dispatch the selected emergency response unit and route the matched emergency response unit to the patient location to conduct a medical transfer or mental health transfer” (as described at the end of claims 1, 19, and 28), are deemed to be new matter, because the specification does not provide support for these amended limitations.  As such, claims 1, 19, and 28 are rejected for failing to comply with the written description requirement under 35 U.S.C. § 112(a).
Claims 2 and 5-9 (which individually depend on claim 1); claims 20 and 23-27 (which individually depend on claim 19); and claims 29-34 (which individually depend on claim 19), are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with the written description requirement for similar reasons as described in the § 112(a) new matter rejections of claims 1, 19, and 28 above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-9, 19, 20, and 23-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, claims 1, 2, and 5-9 are directed to a computer system to perform a method to assist a dispatcher in responding to a caller requesting a medical transfer of a patient, which is within one of the four statutory categories (i.e., a machine or apparatus). See MPEP § 2106.03.  Claims 28-34 are directed to a method for dispatching an emergency response unit in response to a caller requesting medical transfer or a metal health transfer of a patient, which is within one of the four statutory categories (i.e., a process). See id.  Claims 19, 20, and 23-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter, because the claim recites a claims 19, 20, and 23-27, a “computer readable medium” may include both (1) non-transient, physical storage, such as hardware (e.g. a hard disk drive), and (2) transient storage, such as a signal.  Signals are not patent eligible subject matter. See MPEP § 2106.03(I).  The specification is silent as to whether the computer readable medium includes volatile (i.e., transient) computer readable media, or whether the computer readable media is limited to nonvolatile (i.e., non-transient) computer readable media.  For examination purposes, the computer readable medium described in claims 19, 20, and 23-27 will be interpreted and read as “a non-transitory computer readable medium.”

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, claims 1, 19, and 28 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites the following limitations (and claims 19 and 28 substantially recite the following limitations):
a processor (as described in claim 1);

an input device in electrical communication with the processor (as described in claim 1);

an output device in electrical communication with the processor (as described in claim 1); and

a memory in electrical communication with the processor, and having stored thereon (as described in claim 1):

a medical transfer protocol comprising (as described in claims 1 and 19):

a logic tree to present on the output device a pre-scripted interrogation comprising a plurality of preprogrammed inquiries for the dispatcher to ask the caller to systematically obtain a description of the medical transfer, wherein the description of the medical transfer comprises caller responses to the plurality of preprogrammed inquiries, the preprogrammed inquiries including asking whether a medical transfer request is unscheduled or if the request to schedule a medical transfer on a future day or if the request is to schedule a mental health transfer on a future day (as described in claim 1 and 19 and substantially similarly described in claim 28),

whether if the medical transfer is unscheduled, the medical transfer protocol includes determining whether the unscheduled medical transfer is due to an urgent life-threatening situation and, if so, immediately dispatching an emergency response unit for the medical transfer (as described in claims 1, 19, and 28),

wherein if the caller is scheduling a medical transfer, the medical transfer protocol includes scheduling a date and time for the medical transfer, confirming medical equipment required for the medical transfer, and receiving an indication of an acute medical problem that is more significant than the medical transfer and shunting to an unscheduled medical transfer and determining whether a patient condition is life threatening or non-life threatening; (as described in claims 1, 19, and 28), and

wherein if the caller is scheduling a mental health transfer, the medical transfer protocol includes scheduling a date and time for the mental health transfer, confirming medical equipment required for the mental health transfer, and receiving an indication of an acute medical problem that is more significant than the mental health transfer and shunting to an unscheduled mental health transfer and determining whether a patient condition is life threatening or non-life threatening; (as described in claim 1, 19, and 28);

a determinant calculator to automatically generate a determinant code to prioritize the medical transfer or mental health transfer based on the caller responses (as described in claims 1, 19, and 28);

a billing code calculator to generate a billing code based on the caller responses and corresponding to the medical transfer or mental health transfer (as described in claims 1, 19, and 28);

a computer aided dispatch system in communication with a plurality of emergency response unit devices corresponding to a plurality of emergency response units (as described in claim 1);

the computer aided dispatch system automatically operating to match one of the plurality of emergency response units to the transfer based on, the determinant code received from the determinant calculator, location of the emergency response units, availability of the emergency response units, and the equipment of the emergency response units (as described in claims 1, 19, and 28); and

the computer aided dispatch system automatically operating to send a signal to the matched emergency response unit to dispatch the selected emergency response unit and route the matched emergency response unit to the patient location to conduct a medical transfer or a mental health transfer (as described in claims 1, 19, and 28).

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See 2019 Revised PEG.  The Certain Methods of Organizing Human Activity category covers concepts related to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., storing and presenting a medical transfer protocol made up of pre-scripted claims 1, 19, and 28.  That is, other than reciting: (1) a processor (as described in claim 1); (2) an input device in electrical communication with the processor (as described in claim 1); (3) an output device in electrical communication with the processor (as described in claim 1); (4) a memory in electrical communication with the processor (as described in claim 1); (5) computer readable instruction code (as described in claim 19); (6) a logic tree (as described in claims 1 and 19); (7) a determinant calculator (as described in claim 1); (8) a billing code calculator (as described in claim 1); (9) a computer aided dispatch system (as described in claim 1); (10) a plurality of emergency response unit devices corresponding to a plurality of emergency response units (as described in claim 1); and the steps of: (11) “generating a billing code based on the caller responses and corresponding to the medical transfer” (as described in claims 1, 19, and 28); and (12) “automatically operating to send a signal to the matched emergency response unit to dispatch the selected emergency response unit and route the matched emergency response unit to the patient location to conduct a medical transfer or a mental health transfer”, the context of claims 1, 19, and 28 encompasses a concept of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (i.e., storing and presenting a medical transfer protocol made up of pre-scripted inquiries for a dispatcher to ask a caller in order to obtain a description of a medical transfer of a patient in order to dispatch an emergency response unit).
The aforementioned claim limitations described in claims 1, 19, and 28 are analogous to claim limitations directed toward a concept of managing personal behavior or relationships or interactions between people, because they merely recite limitations for ultimately storing and presenting questions that a dispatcher is supposed to follow and ask a caller (i.e., the dispatcher reads the presented questions (i.e., follows instructions) to ask a caller questions about a medical transfer of a patient).  If a claim limitation, under its broadest reasonable interpretation, covers the management of personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 1, 19, and 28 recite an abstract idea.
Examiner notes that: claims 2 and 5-9 (which individually depend on claim 1 due to their respective chains of dependency); claims 20 and 23-27 (which individually depend on claim 19 due to their respective chains of dependency); and claims 29-34 (which individually depend on claim 28 due to their respective chains of dependency), further narrow the abstract idea described in claims 1, 19, and 28 respectively.  As such, dependent claims 1, 19, and 28 similarly cover limitations directed to narrowing the abstract concept described in claim 1, 19, and 28 which is directed to managing personal behavior including following rules or instructions (i.e., storing and presenting a medical transfer protocol made up of pre-scripted inquiries for a dispatcher to ask a caller in order to obtain a description of a medical transfer of a patient in order to dispatch an emergency response unit).  Therefore, dependent claims 2, 5-9, 20, 23-27, and 29-34 are also directed to the aforementioned abstract idea.  Examiner notes that: (1) dependent claims 9, 27, and 34 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 2, 5-8, 20, 23-26, and 29-33 do not provide any limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong Two of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In particular, claims 1, 19, and 28 recite the additional elements of (identified in bold font below):
a processor (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 1);

an input device in electrical communication with the processor (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 1);

an output device in electrical communication with the processor (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 1); and

a memory in electrical communication with the processor, and having stored thereon (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 1):

a medical transfer protocol comprising (as described in claims 1 and 19):

a logic tree to present on the output device (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f) and adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g))) a pre-scripted interrogation comprising a plurality of preprogrammed inquiries for the dispatcher to ask the caller to systematically obtain a description of the medical transfer, wherein the description of the medical transfer comprises caller responses to the plurality of preprogrammed inquiries, the preprogrammed inquiries including asking whether a medical transfer request is unscheduled or if the request to schedule a medical transfer on a future day or if the request is to schedule a mental health transfer on a future day (as described in claim 1 and 19 and substantially similarly described in claim 28),

whether if the medical transfer is unscheduled, the medical transfer protocol includes determining whether the unscheduled medical transfer is due to an urgent life-threatening situation and, if so, immediately dispatching an emergency response unit for the medical transfer (as described in claims 1, 19, and 28),

wherein if the caller is scheduling a medical transfer, the medical transfer protocol includes scheduling a date and time for the medical transfer, confirming medical equipment required for the medical transfer, and receiving an indication of an acute medical problem that is more significant than the medical transfer and shunting to an unscheduled medical transfer and determining whether a patient condition is life threatening or non-life threatening; (as described in claims 1, 19, and 28), and

wherein if the caller is scheduling a mental health transfer, the medical transfer protocol includes scheduling a date and time for the mental health transfer, confirming medical equipment required for the mental health transfer, and receiving an indication of an acute medical problem that is more significant than the mental health transfer and shunting to an unscheduled mental health transfer and determining whether a patient condition is life threatening or non-life threatening; (as described in claim 1, 19, and 28);

a determinant calculator (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) to automatically generate a determinant code to prioritize the medical transfer or mental health transfer based on the caller responses (as described in claims 1, 19, and 28);

a billing code calculator (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) to generate a billing code based on the caller responses and corresponding to the medical transfer or mental health transfer (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g)) (as described in claims 1, 19, and 28);

a computer aided dispatch system in communication with a plurality of emergency response unit devices corresponding to a plurality of emergency response units (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 1);

the computer aided dispatch system (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) automatically operating to match one of the plurality of emergency response units to the transfer based on, the determinant code received from the determinant calculator, location of the emergency response units, availability of the emergency response units, and the equipment of the emergency response units (as described in claims 1, 19, and 28); and

the computer aided dispatch system (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) automatically operating to send a signal to the matched emergency response unit to dispatch the selected emergency response unit and route the matched emergency response unit to the patient location to conduct a medical transfer or a mental health transfer (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g)) (as described in claims 1, 19, and 28); and

computer readable instruction code (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 19).  However, the recitation of these limitations is made with a high-level of generality (i.e., using computer devices and software to present pre-scripted, preprogrammed inquiries for a dispatcher to ask the caller to systematically obtain a description of a medical transfer of a patient), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
- The following is an example of a court decisions that demonstrates merely applying instructions by reciting a computer structure as a tool to implement the claimed invention (e.g., see MPEP § 2106.05(f)):
			- A process for recording, administration, and archiving of digital images in an organized manner implemented on a computer server and telephone unit, e.g., see TLI Communications LLC v. AV Auto – similarly, the additional elements recited in claims 1, 10, and 19 described in the Prong i.e., the processor, input device, output device, memory, logic tree, determinant calculator, billing code calculator, and computer aided dispatch system in claims 1, 19, and 28) to perform the aforementioned abstract concept of presenting pre-scripted, preprogrammed inquiries for a dispatcher to ask the caller to systematically obtain a description of a medical transfer of a patient; and
			- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g., see Intellectual Ventures I LLC v. Capital One Bank (USA) – similarly, the logic tree and computer readable instruction code are examples of generic software that are used to tailor information (i.e., the pre-scripted, preprogrammed inquiries) and provide it to a user (i.e., the dispatcher).
- The following are examples of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
		- Examples of Mere Data Gathering/Mere Data Outputting:
				- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, (1) the step of generating a billing code based on the caller responses and corresponding medical transfer is the equivalent of obtaining information about medical transfer in order to associate it with billing information as described in claims 1, 19, and 28; and (2) the step of “automatically operating to send a signal to the matched emergency response unit to dispatch the selected emergency response unit and route the matched emergency response unit to the patient location to conduct a medical transfer or a mental health transfer” is the equivalent of necessary data outputting, because dispatching an emergency response unit is a necessary final step in an emergency response call.
Similarly, dependent claims 2, 5-8, 20, 23-26, and 29-33 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.  Examiner notes that dependent claims 9, 27, and 34 recite the following additional elements (identified in bold font):
a reporting module to measure the performance of the dispatcher.

Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1, 2, 5-9, 19, 20, and 23-24: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  For these reasons, claims 1, 2, 5-9, 19, 20, and 23-24 do not recite additional elements that integrate the judicial exception into a practical application.
Step 2B of the Alice/Mayo Test for Claims
Following Step 2B of the Alice/Mayo Test, claims 1, 2, 5-9, 19, 20, and 23-24 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of claims 1, 9, 19, 27, 28, and 34 amount to no more than: (1) adding the words 
Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP §§ 2106.05 (d).
The additional elements of claims 1, 9, 19, 27, 28, and 34, as recited, the processor; input device; output device; memory; computer readable instruction code; a determinant calculator; a billing code calculator; computer aided dispatch system; emergency response unit devices; and steps of: “generating a billing code based on the caller responses and corresponding to the medical transfer”; “automatically operating to send a signal to the matched emergency response unit to dispatch the selected emergency response unit and route the matched emergency response unit to the patient location to conduct a medical transfer or a mental health transfer”; and “measuring the performance of the dispatcher with a reporting module”, are generic computer components and functions. See MPEP § 2106.05(d)(II).
	Regarding the aforementioned additional elements of claims 1, 9, 19, 27, 28, and 34 - The following represent examples that courts have identified as to be well-understood, routine, and conventional activities (e.g., see id.):
- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – the aforementioned additional elements similarly recite their generic computer functions (e.g., the processor, input device, output device, memory, computer readable instruction code, logic tree, computer aided dispatch system, and emergency response unit devices described in claims 1, 19, and 28 are used to store and present data, which are the most common and generic functions that a computer performs);
- Sending messages over a network, e.g., see OIP Techs., Inc. v. Amazon.com, Inc. – the step of “automatically operating to send a signal to the matched emergency response i.e., the signals) over a network, which has been held to be well-understood, routine, and conventional; and
- Performing repetitive calculations, e.g., see Parker v. Flook – the determinant calculator; billing code calculator; and the steps of (i) generating billing code; and (ii) measuring the performance of the dispatcher, are each examples of performing repetitive calculations which do not impose meaningful limits on the scope of the claims.
	Therefore, the additional elements described in claim 1, 9, 19, 27, 28, and 34 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claim 1, 9, 19, 27, 28, and 34 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 1, 9, 19, 27, 28, and 34 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
	Additionally, dependent claims 2 and 5-8 (which depend on claim 1 due to their respective chains of dependency); dependent claims 20 and 23-26 (which depend on claim 19 due to their respective chains of dependency); and dependent claims 29-33 (which depend on claim 28 due to their respective chains of dependency), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 2, 5-8, 20, 23-26, and 29-33 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claims 1, 19, and 28.  Dependent claims 2, 5-8, 20, 23-26, and 29-33 merely add limitations that further claims 1, 19, and 28.  Therefore, claims 1, 2, 5-9, 19, 20, and 23-34 are also nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6-9, 19, 20, 24-29, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Clawson (Pub. No. US 2017/0295477), as modified in view of:
- Lipscher et al. (Pub. No. US 2006/0031097);
- Kalevik et al. (Pub. No. US 2005/0038696);
- Sieja et al. (Pub. No. US 2018/0174430); and
- Saalsaa et al. (Pub. No. US 2003/0212575).

	Regarding claims 1, 19, and 28,
		- Clawson teaches:
			- a computer system to perform a method to assist a dispatcher in responding to a caller requesting a medical transfer or a mental health transfer of a patient, comprising (as described in claim 1) (Clawson, paragraph [0016]; Paragraph [0016] teaches an automated emergency dispatch system, potentially implemented on a computer, can aid even an unskilled and inexperienced dispatcher in prioritizing emergency communications (e.g., emergency calls, emergency messages, etc.) that are received and in processing the communications to generate an appropriate emergency dispatch response.):
 a processor (as described in claim 1) (Clawson, paragraph [0027]; Paragraph [0027] teaches that the emergency dispatch system may be computer-implemented in whole or in part on a digital computer, and the digital computer includes a processor.);
				- an input device in electrical communication with the processor (as described in claim 1); and an output device in electrical communication with the processor (as described in claim 1) (Clawson, paragraph [0027]; Paragraph [0027] teaches that the computer may further include an output device, such as a display unit (i.e., an output device in electrical communication with the processor), for viewing the displayed instructions and inquiries and a user input device (i.e., an input device in electrical communication with the processor) for inputting response data.);
				- a memory in electrical communication with the processor, and having stored thereon: a medical transfer protocol comprising (as described in claim 1) (Clawson, paragraphs [0027] and [0028]; Paragraph [0027] teaches that the computer further includes a memory in electronic communication with the processor to store a computer operating system.  Paragraph [0028] teaches that the computer 106 may include a memory 107 to store protocols, modules, tools, data, etc.  The computer 106 may be configured to follow an emergency dispatch protocol 108 (i.e., storing a medical transfer protocol) to enable the dispatcher 104 to rapidly and consistently address an emergency incident involving a crime or other emergency, or otherwise request law enforcement or other emergency responders, as reported by a person needing assistance/caller 118 (i.e., a medical transfer protocol).):
			- a computer readable medium comprising computer readable instruction code to perform a method for a medical transfer protocol to assist a dispatcher in responding to a caller requesting a medical transfer of a patient, the method comprising (as described in claim 19) (Clawson, paragraphs [0024] and [0028]; Paragraph [0024] teaches that the several aspects of the embodiments are illustrated as software modules or components, where the software modules or components include any type of computer instruction or computer-executable code (i.e., computer readable instruction code) located within a memory device and/or computer-readable storage medium.  Paragraph [0028] teaches that the computer 106 may be configured to follow an emergency dispatch i.e., a medical transfer protocol) to enable the dispatcher 104 to rapidly and consistently address an emergency incident involving a crime or other emergency, or otherwise request law enforcement or other emergency responders, as reported by a person needing assistance/caller 118.  Paragraph [0028] further teaches that the emergency dispatch protocol 108 may be embodied as or include specific protocols, such as an emergency medical dispatch protocol, where the victim 117 may also be identified as a patient (i.e., a medical transfer protocol to assist a dispatcher in responding to a caller requesting a medical transfer of a patient).):
			- a method for dispatching an emergency response unit in response to a caller requesting a medical transfer or a mental health transfer of a patient, the method comprising (as described in claim 28) (Clawson, paragraph [0002]; Paragraph [0002] teaches a computer system and method for providing emergency protocol interrogation, instruction, and dispatch.):
					- confirming, by a computer aided dispatch system and a plurality of emergency response unit devices, the location of a plurality of emergency response units, wherein each emergency response unit corresponds to an emergency response unit device (as described in claim 28) (Clawson, paragraph [0034]; Paragraph [0034] teaches that a Computer Aided Dispatch system 112, which is a tool that the dispatcher may use to track and allocate emergency response resources for processing emergency communications.  The CAD system may manage dispatcher tools for processing emergency communications, including but not limited to the emergency dispatch protocol 108, responder communication resources (e.g., radio system, alpha pager), mapping tools (e.g., global positioning system (GPS) technology, geographic information systems (GIS)), and vehicle location systems (e.g., automatic vehicle location (AVL) (i.e., the computer aided dispatch system is in communication with a plurality of emergency response unit devices).  The primary information used by the CAD system 112 is location information of the incident and units (i.e., the CAD system receives and also confirms location information for the emergency response units), unit availability, and the type of incident.  The CAD system 112 may use third party solutions, such as E-911, vehicle location transponders, and mobile data terminals (MDTs) for automating the location and availability tasks.);
receiving, by the computer aided dispatch system and the plurality of emergency response unit devices: the location of the emergency response units, and availability of the emergency response units (as described in claim 28) (Clawson, paragraph [0034]; Paragraph [0034] teaches that a Computer Aided Dispatch system 112, which is a tool that the dispatcher may use to track and allocate emergency response resources for processing emergency communications.  The CAD system may manage dispatcher tools for processing emergency communications, including but not limited to the emergency dispatch protocol 108, responder communication resources (e.g., radio system, alpha pager), mapping tools (e.g., global positioning system (GPS) technology, geographic information systems (GIS)), and vehicle location systems (e.g., automatic vehicle location (AVL) (i.e., the computer aided dispatch system is in communication with a plurality of emergency response unit devices).  The primary information used by the CAD system 112 is location information of the incident and units (i.e., the CAD system receives location information for the emergency response units), unit availability (i.e., the CAD system receives the availability information for the emergency response units), and the type of incident.  The CAD system 112 may use third party solutions, such as E-911, vehicle location transponders, and mobile data terminals (MDTs) for automating the location and availability tasks.);
					- providing a logic tree to present on an output device a pre-scripted interrogation comprising a plurality of preprogrammed inquiries for the dispatcher to ask the caller to systematically obtain a description of the medical transfer, wherein the description of the medical transfer comprises caller responses to the plurality of preprogrammed inquiries (as described in claims 1, 19, and 28) (Clawson, paragraph [0028]; Paragraph [0028] teaches that the emergency dispatch protocol 108 may include a logic tree (i.e., providing a logic tree), preprogrammed inquiries or questions, possible responses from the person needing assistance 118 to the inquiries, and instructions to the person needing assistance 118.  The responses may route to subsequent preprogrammed inquiries and/or instructions to the person needing assistance 118.  The emergency dispatch protocol 108 may also include dispatch protocols 124 for guiding the dispatcher 104 in i.e., pre-scripted interrogation comprising a plurality of preprogrammed inquiries for the dispatcher to ask the caller), possible responses from the person needing assistance 118  to the preprogrammed inquiries (i.e., caller responses to the plurality of preprogrammed inquiries), and instructions for the person needing assistance 118. It should be understood the emergency dispatch protocol 108 may be embodied as or include specific protocols, such as an emergency police dispatch protocol, emergency fire dispatch protocol and/or an emergency medical dispatch protocol.);
					- wherein if the medical transfer is unscheduled, the medical transfer protocol includes determining whether the unscheduled medical transfer is due to an urgent life-threatening situation and, if so, immediately dispatching an emergency response unit for
the medical transfer (as described in claims 1, 19, and 28) (Clawson, paragraph [0047]; Paragraph [0047] teaches that if the dispatcher receives and enters information that an incident is especially critical (e.g., an active assailant, a person needing assistance in imminent danger, a sinking vehicle, a vehicle in rising flood water, or a vehicle with a stuck accelerator that cannot stop) (i.e., determining that the situation that is an unscheduled emergency and may be due to an urgent life-threatening situation), for whatever reason, an emergency response is dispatched 204 immediately, before continuing with any further interrogation or instructions (i.e., immediately dispatching an emergency response unit after determining that the situation is urgent/life-threatening).);
					- wherein if the caller is scheduling a medical transfer, the medical transfer protocol includes receiving an indication of an acute medical problem that is more significant than the medical transfer and shunting to an unscheduled medical transfer and determining whether a patient condition is life threatening or non-life threatening (as described in claims 1, 19, and 28); and receiving an indication of an acute medical problem that is more significant than the mental health transfer and shunting to an unscheduled mental health transfer and determining whether a patient condition is life threatening or non-life threatening claims 1, 19, and 28) (Clawson, paragraphs [0047], [0048], [0057] , and [0060], FIG. 5; Paragraph [0047] teaches that if receives and enters information that an incident is especially critical  for whatever reason (i.e., receiving an indication of an acute medical problem that is more significant than the medical transfer), an emergency response is dispatched 204 immediately, before continuing with any further interrogation or instructions.  Paragraph [0048] teaches that if the dispatcher receives information from the person needing assistance to confirm the incident is not critical (e.g., not an imminent danger) (i.e., determining that the patient’s condition is non-life threatening), but the dispatcher lacks sufficient information to proceed directly to a dispatch protocol 124, the emergency dispatch protocol 108 may shunt to additional inquiries 210 (i.e., shunting to the appropriate medical transfer, whether it be scheduled or unscheduled) designed to guide the dispatcher to gather information from the person needing assistance to enable the dispatcher to ascertain the chief complaint.  If the chief complaint is determined, the emergency dispatch protocol 108 may shunt to the appropriate dispatch protocol 124 for dealing with that chief complaint (i.e., shunting to an unscheduled medical transfer).  Paragraph [0057] teaches that the user interface of the emergency dispatch system presents key questions 404 within the KQ (Key Questions) tab 310b in response to a previous input as the emergency dispatch protocol 108 (FIG. 1) traverses the path of a logic tree.  Paragraph [00r7] further teaches that the key question 404 may be provided to ascertain important information relevant to the calculation of determinant values and/or the criticality of the situation (i.e., determining whether the patient’s condition is life threatening or non-life threatening) as well as the decision of what sort of professional help should be dispatched. See FIG. 5 where Reference Number 310b shows the key questions and Reference Number 576 shows a list of determinations made by the emergency dispatcher which include whether the patient is unconscious or changing color (e.g., examples of determining whether the patient’s condition is life threatening or non-life threatening).  Paragraph [0060] also teaches that if sufficient information is available to identify a chief complaint (i.e., identifying the acute problem), the emergency dispatch protocol may shunt to an appropriate dispatch protocol (i.e., shunting to the appropriate medical transfer, whether it be scheduled or 
					- a determinant calculator to generate a determinant code to
prioritize the medical transfer or mental health transfer based on the caller responses (as described in claims 1, 19, and 28) (Clawson, paragraph [0031]; Paragraph [0031] teaches that the computer 106 operates a determinant value calculator 110 (i.e., a determinant calculator) to calculate a determinant value (i.e., a determinant code) from the responses of the person needing assistance 118 to protocol questions.  For example, the determinant values may range, for example, from E-1 for generally very serious emergencies to .OMEGA.-2 for generally less serious emergencies.  The determinant value may provide a categorization code of the type and level of the incident (i.e., categorizing the incident based on the caller’s responses).);
					- a computer aided dispatch system in communication with a plurality of emergency response unit devices corresponding to a plurality of emergency response units (as described in claim 1) (Clawson, paragraph [0034]; Paragraph [0034] teaches that a Computer Aided Dispatch system 112, which is a tool that the dispatcher may use to track and allocate emergency response resources for processing emergency communications.  The CAD system may manage dispatcher tools for processing emergency communications, including but not limited to the emergency dispatch protocol 108, responder communication resources (e.g., radio system, alpha pager), mapping tools (e.g., global positioning system (GPS) technology, geographic information systems (GIS)), and vehicle location systems (e.g., automatic vehicle location (AVL) (i.e., the computer aided dispatch system is in communication with a plurality of emergency response unit devices).); and
					- the computer aided dispatch system automatically operating to match one of the plurality of emergency response units to the transfer based on: the determinant code received from the determinant calculator; location of the emergency response units; and availability of the emergency response units (as described in claims 1, 19, and 28) (Clawson, paragraphs [0032] and [0034]; Paragraph [0034] teaches that the determinant value may be i.e., the determinant code received from the determinant calculator), the appropriate emergency response is dispatched as indicated by the response protocol (i.e., automatically selecting the type of emergency response unit based on the determinant code).  Further, paragraph [0034] teaches that the CAD system 112 is a tool that the dispatcher may use to track and allocate emergency response resources for processing emergency communications.  The CAD system may manage dispatcher tools for processing emergency communications, including but not limited to the emergency dispatch protocol 108, responder communication resources (e.g., radio system, alpha pager), mapping tools (e.g., global positioning system (GPS) technology, geographic information systems (GIS)), and vehicle location systems (e.g., automatic vehicle location (AVL).  The primary information used by the CAD system 112 is location information of the incident and units (i.e., automatically selecting the emergency response unit based the location of the emergency response units), unit availability (i.e., automatically selecting the emergency response unit based on unit availability), and the type of incident. The CAD system 112 may use third party solutions, such as E-911, vehicle location transponders, and mobile data terminals (MDTs) for automating the location and availability tasks.).
		- Clawson does not explicitly teach a computer system and computer readable medium, comprising computer readable instruction code to perform a method, wherein the method comprises a medical transfer protocol comprising:
			- receiving, by the computer aided dispatch system and the plurality of emergency response unit devices, the equipment of the emergency response units (as described in claim 28);
			- preprogrammed inquiries including asking whether a medical transfer request is unscheduled or if the request is to schedule a medical transfer on a future day or if the request is to schedule a mental health transfer on a future day (as described in claims 1, 19, and 28);
			- wherein if the caller is scheduling a medical transfer, the medical transfer protocol includes (as described in claims 1, 19, and 28):
scheduling a date and time for the medical transfer (as described in claims 1, 19, and 28); and
				- confirming medical equipment required for the medical transfer (as described in claims 1, 19, and 28);
			- wherein if the caller is scheduling a mental health transfer, the medical transfer protocol includes (as described in claims 1, 19, and 28):
				- scheduling a date and time for the mental health transfer (as described in claims 1, 19, and 28); and
				- confirming medical equipment required for the mental health transfer (as described in claims 1, 19, and 28);
- a billing code calculator to generate a billing code based on the caller responses and corresponding to the medical transfer or mental health transfer (as described in claims 1, 19, and 28);
- the computer aided dispatch system automatically operating to match one of the plurality of emergency response units to the transfer based on the equipment of the emergency response units (as described in claims 1, 19, and 28); and
- the computer aided dispatch system automatically operating to send a signal to the matched emergency response unit to dispatch the selected emergency response unit and route the matched emergency response unit to the patient location to conduct a medical transfer or mental health transfer (as described in claims 1, 19, and 28).
		- However, in analogous art of interactive systems for assisting with medical events, Lipscher teaches a system and computer-implemented method, comprising:
			- preprogrammed inquiries including asking whether a medical transfer request is unscheduled or if the request is to schedule a medical transfer on a future day or if the request is to schedule a mental health transfer on a future day (as described in claims 1, 19, and 28) Lipscher, paragraphs [0046] and [0067], FIG. 7; Paragraph [0067] teaches that if a patient desires to schedule an appointment (i.e., a request), as illustrated at 702, the system may request information to determine the urgency of the visit (i.e., asking whether a request is scheduled or unscheduled), as illustrated at 704.  Further, paragraph [0067] teaches that the practice management system provides a calendar having appointment options or a list of available appointment times (i.e., determining whether the request is to schedule a medical transfer on a future day), as illustrated at 706, and receives a selection, as illustrated at 708.  Paragraph [0046] also teaches that the practice management system 202 requests information indicating the urgency of the appointment (i.e., asking whether a request is unscheduled or if the request is for a future time/day) and provides a set of scheduling options to the patient based on the urgency of the appointment and a set of available appointment times.); and
- a billing code calculator to generate a billing code based on the caller responses and corresponding to the medical transfer or mental health transfer (as described in claims 1, 19, and 28) (Lipscher, paragraphs [0076] and [0077]; Paragraph [0076] teaches that the practice management system may also use the procedure and finding codes to assist in the preparation of bills and request payment from a payer.  Figure 12 depicts an exemplary method in which the practice management system receives data from the encounter system, as illustrated at 1202.  The data from the encounter system includes finding codes and procedure codes.  The practice management system prepares a payment request, as illustrated at 1204.  This payment request may include various billing codes associated with the finding (i.e., generating a billing code corresponding to the medical transfer or mental health transfer) and procedural codes.  Paragraph [0077] teaches that that this billing feature is beneficial, because it helps to improve billing efficiency and collection realization rates.).
	Therefore, it would have been obvious to one of ordinary skill in the art of interactive systems for assisting with medical events at the time of the effective filing date of the claimed invention to modify the computer system, computer readable medium, and method taught by Clawson to incorporate the preprogrammed information requests and billing preparation steps and features, as taught by Lipscher, in Lipscher, paragraphs [0046] and [0077]; see also MPEP § 2143 G.
		- Further, in analogous art of system and methods for managing requests for medical transportation, Kalevik teaches a system and method, wherein:
			- if the caller is scheduling a medical transfer, the medical transfer protocol includes scheduling a date and time for the medical transfer and confirming medical equipment required for the medical transfer (as described in claims 1, 19, and 28); and if the caller is scheduling a mental health transfer, the medical transfer protocol includes scheduling a date and time for the mental health transfer and confirming medical equipment required for the mental health transfer (as described in claims 1, 19, and 28) (Kalevik, paragraphs [0052] and [0122]; Paragraph [0052] teaches a service level determination module 2-12 user interface includes tools for determining the service level and response time required for the requested transportation (i.e., a medical transfer of a patient).  The service level determination module utilizes a managed transportation application 2-14, which presents a series of questions requesting information from the caller that is used to determine a level of service that is appropriate in accordance with a protocol based on the diagnosis and other factors such as equipment or medications required during transport (i.e., confirming the medical equipment required for the medical transfer or mental health transfer).  The managed transportation application 2-14 typically prompts the agent to ask specific questions of the caller to obtain the information needed to determine a service level and response time. In the preferred embodiment, different protocols for determining service level may be employed depending on factors such as the location of the caller (e.g. at home or at a facility such as a hospital), and the different protocols may be provided using different applications.  Paragraph [0122] teaches that the schedule module enables the agent to specify the dates and times of the transportation required by the patient (i.e., the medical transfer protocol includes scheduling a date and time for the medical transfer or mental health transfer).  Paragraph [0010] teaches that these features are beneficial for receiving dispatch requests for medical transportation and applying all of the contractual and regulator provisions that are relevant to the circumstances of each request in order to accurately determine patient 
	Therefore, it would have been obvious to one of ordinary skill in the art of system and methods for managing requests for medical transportation at the time of the effective filing date of the claimed invention to further modify the computer system, computer readable medium, and method taught by Clawson, as modified in view of Lipscher, to incorporate medical transfer scheduling and equipment confirmation steps and features, as taught by Kalevik, in order to (i) apply all of the contractual and regulator provisions that are relevant to the circumstances of each request; and (ii) accurately determine patient eligibility for the requested transportation, and an appropriate level of service and response time. See Kalevik, paragraph [0010]; see also MPEP § 2143 G.
		- Still further, in analogous art of computer-aided dispatch systems and methods, Sieja teaches a system and method, comprising:
			- the computer aided dispatch system automatically operating to match one of the plurality of emergency response units to the transfer based on the equipment of the emergency response units (as described in claims 1, 19, and 28); and receiving, by the computer aided dispatch system, the equipment of the emergency response units (as described in claim 28) (Sieja, paragraph [0004]; Paragraph [0004] teaches that the CAD system assists dispatchers in assigning tasks for the emergency responders, for example, by making a recommendation of which emergency personnel and/or vehicle(s) to assign to a particular emergency incident based upon criteria such as the type of emergency, the proximity of emergency responders to the emergency location, the status of each available emergency responder (e.g., whether or not a particular emergency responder is currently responding to an emergency incident), necessary equipment for the emergency incident (e.g., jaws of life) (i.e., automatically determining which emergency response unit to dispatch based on the equipment of the emergency response unit and receiving the equipment of the emergency response units), necessary skills for the emergency incident (e.g. suicide negotiation skills, water rescue skills, etc.), or minimal turns (for 
	Therefore, it would have been obvious to one of ordinary skill in the art of computer-aided dispatch systems and methods at the time of the effective filing date of the claimed invention to further modify the computer system, computer readable medium, and method taught by Clawson, as modified in view of: Lipscher and Kalevik, to incorporate a step and feature directed to determining which emergency response unit to dispatch based on the type of equipment that is necessary for the emergency incident, as taught by Sieja, in order to recommend and list available units according to their suitability. See Sieja, paragraph [0080]; see also MPEP § 2143 G.
- Still further, in analogous art of emergency dispatch systems and methods, Saalsaa teaches a system and method, comprising:
			- the computer aided dispatch system automatically operating to send a signal to the matched emergency response unit to dispatch the selected emergency response unit and route the matched emergency response unit to the patient location to conduct a medical transfer or mental health transfer (as described in claims 1, 19, and 28) (Saalsaa, paragraph [0056]; Paragraph [0056] teaches that after additional information is collected, the appropriate dispatch code is triggered, based on the calculated determinate criticality value, and the appropriate emergency medical dispatch personnel are dispatched to the person requiring medical assistance (i.e., sending a signal to the matched emergency response unit to dispatch the selected emergency response unit and routing the matched emergency response unit to the patient needing medical assistance). The type of dispatch (routine, EMTs, lights and sirens, ambulance, life flight and the like) is determined by the calculated determinate criticality value (i.e., determining the type of emergency response unit).  Paragraph [0062] teaches that this feature is beneficial for determining the appropriate level of response, both in terms of the type of response and the speed with which the response is made.).
	Therefore, it would have been obvious to one of ordinary skill in the art of emergency dispatch systems and methods at the time of the effective filing date of the claimed invention to further modify the Clawson, as modified in view of: Lipscher; Kalevik; and Sieja, to incorporate a step and feature directed to automatically dispatching appropriate emergency response units and sending them to the patient require medical assistance, as taught by Saalsaa, in order to determine the appropriate level of response, both in terms of the type of response and the speed with which the response is mad. See Saalsaa, paragraph [0062]; see also MPEP § 2143 G.

	Regarding claims 2, 20, and 29,
		- The combination of Clawson, as modified in view of: Lipscher; Kalevik; Sieja; and Saalsaa, teaches the limitations of: claim 1 (which claim 2 depends on); claim 19 (which claim 20 depends on); and claim 28 (which claim 29 depends on), as described above.
		- Clawson further teaches a system, computer readable medium, and method, wherein:
			- the preprogrammed inquires include asking if medication administration to the patient during the medical transfer is required (as described in claims 2, 20, and 29) (Clawson, paragraph [0021]; Paragraph [0021] teaches that following inquiries to and upon receiving answers from the person needing assistance, the automated emergency dispatch system may also be configured to provide an image and/or video depicting a potential treatment for a particular incident (i.e., determining if medication administration to the patient is required).).
	The motivations and rationales to modify the computer system, computer readable medium, and method taught by Clawson, as modified in view of: Lipscher; Kalevik; Sieja; and Saalsaa, described in the analysis of the obviousness rejection of claims 1, 19, and 28 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claims 6, 24, and 31,
		- The combination of Clawson, as modified in view of: Lipscher; Kalevik; Sieja; and Saalsaa, teaches the limitations of: claim 1 (which claim 6 depends on); claim 19 (which claim 24 depends on); and claim 28 (which claim 31 depends on), as described above.
		- Clawson further teaches a system, computer readable medium, and method, wherein:
			- the preprogrammed inquires include asking if the patient is conscious and breathing (as described in claims 6, 24, and 31) (Clawson, paragraphs [0062] and [0063]; Paragraph [0062] teaches and Figure 5 shows an interface that presents the pre-scripted interrogation which traverses one path of the logic tree of the emergency dispatch protocol.  Paragraph [0063] teaches that the interface includes a list of determinants 576 which the dispatcher may use to assign to a given situation, which include C-2: Abnormal breathing (i.e., asking if the patient is breathing), or D-1: Unconscious (i.e., asking if the patient is conscious).).
The motivations and rationales to modify the computer system, computer readable medium, and method taught by Clawson, as modified in view of: Lipscher; Kalevik; Sieja; and Saalsaa, described in the analysis of the obviousness rejection of claims 1, 19, and 28 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claims 7, 25, and 32,
		- The combination of Clawson, as modified in view of: Lipscher; Kalevik; Sieja; and Saalsaa, teaches the limitations of: claim 1 (which claim 7 depends on); claim 19 (which claim 25 depends on); and claim 28 (which claim 32 depends on), as described above.
		- Clawson further teaches a system, computer readable medium, and method, wherein:
			- the preprogrammed inquires include asking the chief medical complaint of the patient (as described in claims 7, 25, and 32) (Clawson, paragraphs [0046]; Paragraph [0046] teaches that the protocol 108 may begin with a case entry protocol 202 that guides the dispatcher in gathering initial information.  One aim of the case entry protocol 202 is to obtain sufficient information i.e., asking the chief medical complaint of the patient).).
The motivations and rationales to modify the computer system, computer readable medium, and method taught by Clawson, as modified in view of: Lipscher; Kalevik; Sieja; and Saalsaa, described in the analysis of the obviousness rejection of claims 1, 19, and 28 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 8, 26, and 33,
		- The combination of Clawson, as modified in view of: Lipscher; Kalevik; Sieja; and Saalsaa, teaches the limitations of: claim 1 (which claim 8 depends on); claim 19 (which claim 26 depends on); and claim 28 (which claim 33 depends on), as described above.
		- Clawson further teaches a system, computer readable medium, and method, wherein:
			- the medical transfer protocol provides post-dispatch instructions for the dispatcher to read to the caller (as described in claims 8, 26, and 33) (Clawson, paragraphs [0051] and [0056]; Paragraph [0051] teaches that after the appropriate emergency dispatch response has been dispatched 214 (e.g., law enforcement officers), the dispatcher may remain in communication with the person needing assistance to provide 216 post-dispatch instructions regarding what to do, and what not to do, prior to the arrival of law enforcement officers.  Post-dispatch instructions may include, for example, “do not disturb anything at the scene, including weapons, tools, or objects found nearby,” “stay on the line and I’ll tell you exactly what to do next,” and the like (i.e., post-dispatch instructions for the dispatcher to read to the caller).  Paragraph [0056] further teaches that the user interface 300 includes tabs for presenting post-dispatch instructions (i.e., the medical transfer protocol provides post-dispatch instructions for the dispatcher to read to the caller).).
The motivations and rationales to modify the computer system, computer readable medium, and method taught by Clawson, as modified in view of: Lipscher; Kalevik; Sieja; and Saalsaa, described in the claims 1, 19, and 28 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 9, 27, and 34,
		- The combination of Clawson, as modified in view of: Lipscher; Kalevik; Sieja; and Saalsaa, teaches the limitations of: claim 1 (which claim 9 depends on); claim 19 (which claim 27 depends on); and claim 28 (which claim 34 depends on), as described above.
		- Clawson further teaches a system, computer readable medium, and method, wherein:
			- the method further comprises measuring the performance of the dispatcher (as described in claims 9, 27, and 34) (Clawson, paragraph [0036]; Paragraph [0036] teaches that the computer 106 may include a reporting component 114 to statistically measure the performance of individual staff and overall performance of the dispatch center 102 (i.e., measuring the performance of the dispatcher).).
The motivations and rationales to modify the computer system, computer readable medium, and method taught by Clawson, as modified in view of: Lipscher; Kalevik; Sieja; and Saalsaa, described in the analysis of the obviousness rejection of claims 1, 19, and 28 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 5, 23, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of Clawson (Pub. No. US 2017/0295477), as modified in view of: Lipscher et al. (Pub. No. US 2006/0031097); Kalevik et al. (Pub. No. US 2005/0038696); Sieja et al. (Pub. No. US 2018/0174430); and Saalsaa et al. (Pub. No. US 2003/0212575), as applied to claims 1, 19, and 28 above, and further in view of:
- Bogue (Pub. No. US 2008/0183493).

	Regarding claims 5, 23, and 30,
		- The combination of Clawson, as modified in view of: Lipscher; Kalevik; Sieja; and Saalsaa, teaches the limitations of: claim 1 (which claim 5 depends on); claim 19 (which claim 23 depends on); and claim 28 (which claim 30 depends on), as described above.
		- The combination of Clawson, as modified in view of: Lipscher; Kalevik; Sieja; and Saalsaa, does not explicitly teach a system, computer readable medium, and method, wherein:
			- the preprogrammed inquiries include asking the weight of the patient (as described in claims 5, 23, and 30).
		- However, in analogous art of medical handling systems and methods, Bogue teaches a system and method, wherein:
			- the preprogrammed inquiries include asking the weight of the patient (as described in claims 5, 23, and 30) (Bogue, paragraphs [0037] and [0039]; Paragraph [0037] teaches that medical professionals enter patient information in order to determine what medical equipment is appropriate for a desired use.  Paragraph [0039] teaches that tracking the patient’s weight (i.e., asking the weight of the patient) is important, because if the patient’s weight is entered, the program can identify patient handling equipment that can support the patient’s weight.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical handling systems and methods at the time of the effective filing date of the claimed invention to further modify the computer system, computer readable medium, and method taught by Clawson, as modified in view of: Lipscher; Kalevik; Sieja; and Saalsaa, to incorporate a step and feature directed to determining the patient’s weight, as taught by Bogue, in order to identify patient handling equipment that can support the patient’s weight. See Bogue, paragraph [0039]; see also MPEP § 2143 G.

Prior Art Made of Record and Not Relied Upon
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
- Clawson (Pub. No. US 2009/0168975): Clawson discloses systems and methods for providing medical protocol interrogation for instructions and emergency dispatch. See Clawson, paragraph [0002].  Paragraph [0015] discloses that a dispatcher 104 operates a computer 106 that executes an emergency medical dispatch protocol 108 (i.e., a medical transfer protocol, as described in claims 1, 19, and 28) to enable the dispatcher to rapidly and consistently address a medical emergency.  Further, the emergency medical dispatch protocol provides a logic tree with questions (i.e., a logic tree with pre-scripted, preprogrammed inquiries, as described in claims 1, 19, and 28), possible responses from a caller, and instructions to a caller. See Clawson, paragraph [0015].  Paragraph [0015] further discloses that the responses are processed according to predetermined logic to both provide the correct emergency medical dispatch response and the appropriate doctor-approved post-dispatch instructions to the call taker before professional help arrives (i.e., providing post-dispatch instructions for the dispatcher to read to the caller, as described in claims 8, 26, and 33).  Paragraph [0019] discloses that the computer 106 may include a reporting module 114 to statistically measure the performance of individual staff and overall center performance (i.e., a reporting module to measure the performance of the dispatcher, as described in claims 9, 27, and 34).  Paragraph [0025] discloses that graphical user interface 200 may include instructions 202 that the dispatcher 104 reads to the caller 118, where the instructions 202 require that the i.e., checking to see if the patient is breathing, similar to the limitation described in claims 6, 24, and 31).
- Salafia et al. (Pub. No. US 2007/0201664):  Salafia discloses a system and method for call handling in the provision of emergency services, where trained call handlers respond according to protocols (i.e., a medical transfer protocol), and often dispatching emergency service providers. See Salafia, paragraph [0004].  Paragraph [0045] discloses that the call handling system 100 comprises the call interface 101 and the processor 102 and is configured for handling call information.  Further, the call handling system uses a protocol (i.e., a medical transfer protocol, as described in claims 1, 19, and 28) to apply a consistent procedural approach to the management of a call, where the protocol is a collection of modules that represent questions (i.e., a logic tree with pre-scripted, preprogrammed inquiries for a dispatcher to ask a caller, as described in claims 1, 19, and 28) which are displayed under the heading of a chief complaint. See Salafia, paragraph [0045].  Paragraph [0079] discloses that the primary questions 403 may include clarifying information regarding the chief complaint (i.e., asking the chief complaint of the patient, as described in claims 7, 25, and 32), where the information that is obtained is used to facilitate a dispatch recommendation.  Paragraph [0146] discloses that the advisory component of the system provides a recommended response, such as a dispatch and/or a course of instruction according the protocol, such as dispatching an ambulance for a heart attack scenario (i.e., selecting a medical vehicle based on the response to the medical equipment inquiry, as described in canceled claims 4, 13, and 22).
Whannel et al. (Pub. No. US 2016/0196387):  Whannel discloses a system and method for helping connect mental health patients with the correct types of resources. See Whannel, paragraph [0134].  Paragraph [0135] discloses that when the police are called to assist with a mental health issue, they often contact EMS as they are uncomfortable taking away the patient without medical clearance.  EMS community paramedicine can be dispatched to perform an initial screening.  On arrival at the scene, the health care provider can use the platform to register the patient in a mental health and/or substance abuse program. See Whannel, paragraph [0135].  The program can have a goal for example, to place the patient into the mental health system (i.e., similar to determining whether the request is for a mental health transfer, as described in claims 1, 19, and 28). See id.  Paragraphs [0134] and [0135] disclose that the this initial mental health screening assessment is beneficial, because it help connect patients with the correct types of resources without consuming expensive emergency department resources or placing the patient at undo risk.
- Martin et al. (Pub No. US 2018/0053401):  Martin discloses an emergency resource allocation system comprising a software module using an allocation algorithm to generate a recommendation for optimal allocation of local emergency resources based on the at least one spatiotemporal emergency prediction, the at least one estimated response time prediction, and the local emergency resource allocation data. See Martin, paragraph [0025].  Further, Martin discloses that the emergency resource that is allocated by the system may be an emergency response vehicle (i.e., selecting an emergency response vehicle based on the response to the medical equipment inquiry, as described in canceled claims 4, 13, and 22). See id.  Paragraph [0195] discloses that the example of an incoming call that is predicted to be a medical call requiring an ambulance dispatch (i.e., selecting an emergency response vehicle based on the response to the medical equipment inquiry, as described in canceled claims 4, 13, and 22).  Paragraph [0009] discloses that this feature is beneficial for optimizing the allocation of emergency resources.
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450

/N.A.A./Examiner, Art Unit 3686 


/HIEP V NGUYEN/Primary Examiner, Art Unit 3686